OPINION
MORRISON, Judge.
The offense is Robbery by assault; the punishment, assessed by the court, seven years.
Two grounds of error are briefed on this appeal. The first relates to a statement made by the court to the jury. The record fails to reflect that any objection was made to the court’s comments. Therefore, this ground of error is not before us for review. Sutton v. State, Tex.Cr.App., 419 S.W.2d 857, and Rippee v. State, Tex.Cr.App., 384 S.W.2d 717.
Appellant’s second ground of error is that the evidence is insufficient to support the jury verdict. We have read the entire record and find the evidence amply sufficient. The injured party went immediately from the place where he was robbed to the police station and a detective accompanied him back to the scene where appellant was arrested and the pistol he had used in the robbery was found on his person.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment is affirmed.